department of the treasury internal_revenue_service te_ge - eo mandatory review commerce street mc 4920-dal dallas tx tax_exempt_and_government_entities_division release number release date legend org organization name uil xx date address address date date org address employer_identification_number person to contact identification_number contact telephone number in reply refer to te_ge review staff last day for filing a petition with tax_court november 20xx certified mail - return receipt requested dear this is a final adverse determination revoking your exempt status under sec_501 of the internal_revenue_code our adverse determination was made for the following reasons org has failed to provide evidence you are currently operated exclusively for exempt purposes within the meaning of internal_revenue_code sec_501 you are not a charitable_organization within the meaning of sec_1 c -1 d in that you failed to establish that you were operated exclusively for an exempt_purpose you advised that your operations have ceased and you signed form 6018-a to relinquish your tax-exempt status based upon the above we are revoking your organization’s exemption from federal_income_tax under sec_501 of the internal_revenue_code retroactively to january 20xx contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax return form_1120 these returns should be filed with the appropriate internal revenue campus for the year ending december 20xx and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate from the site where the tax exempt status was determined by calling faxing or writing to internal_revenue_service taxpayer advocates office taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals process etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely vickie l hansen acting director eo examinations form 886-a rev january 19xxx schedule number or exhibit name of taxpayer org tax identification_number year period ended 20xx12 explanation of items legend org organization name board members issue xx date motto motto bm-1 bm-2 whether the org operated exclusively for exempt purposes within the meaning of sec_501 facts the org is a xyz not-for-profit corporation incorporated on april 19xx the organization filed form_1023 and received recognition as an organization exempt under sec_501 and sec_509 on april 19xx the org was created to establish and operate an educational_institution to provide assistance to the general_public the organization’s mission is to retrain and meet the vocational and educational needs of economically disadvantaged individuals the organization will work closely with organizations that provide motto motto and other motto to give every person an equal opportunity for career development as of july 20xx the org and its officers bm-1 and bm-2 have filed for bankruptcy the debtor was granted a discharge on november 20xx the org provided a copy of its certificate of dissolution dated march 20xx however it has been determined that the organization has not filed the dissolution papers with the state based on records provided by the state of xyz business website the org continues to be classified as an active corporation law argument sec_501 of the code provides for the exemption from federal_income_tax of corporations organized and operated exclusively for charitable or educational_purposes provided that no part of the net_earnings of such corporations inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations provides that an organization operates exclusively for exempt purposes only if an organization must not engage in substantial activities that fail to further an exempt_purpose it engages primarily in activities that accomplish exempt purposes specified in sec_501 sec_1_501_c_3_-1 provides that an organization is not organized or operated exclusively for exempt purposes unless it serves a public rather than a private interest to meet this requirement it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests sec_1_501_c_3_-1 d i provides in part that the term educational for sec_501 purposes relates to the instruction of the public on subjects useful to the individual and beneficial to the community government’s position the organization has discontinued operations as of the end of the 20xx tax_year and is no longer operating for the educational_purposes for which it originally received its exemption form 886-a 1-19xx catalog number 20810w _-- page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit explanation of items tax identification_number year period ended form 886-a rev january 19xx name of taxpayer org 20xx12 continuous efforts have been made to obtain the proper documentation regarding the dissolution of the organization's corporate status for the termination of the organization’s exempt status as requested by the taxpayer it has been determined that the organization has failed to provide the proper documentation to do so the org does not qualify as an organization described in sec_501 because it is not operating exclusively for charitable or educational_purposes taxpayer’s position the org’s position with respect to the issues facts applicable law and government's position as discussed in this report is unknown the organization will be allowed days to review this report and respond with a rebuttal if considered necessary conclusion the government proposes revoking the org’s exempt status as of january 20xx itis the organization's responsibility to terminate its corporate status with the state of xyz form 886-a 1-19xx department of the treasury-internal revenue service catalog number 20810w publish no irs gov page tax_exempt_and_government_entities_division org address department of the treasury internal_revenue_service b street suite san diego ca taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation enclosures publication publication report of examination sincerely marsha a ramirez director eo examinations letter catalog number 34809f
